Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims1, 2, 3, 8, 15, 19, and 20 have been amended. Claims 5 and 18 have been canceled. Claims 1-4, 6-17, and 19-20 are pending and rejected in the application. This action is Final. 
Response to Arguments

Applicant Argues 
Claims 1-3 are amended to address the rejections under 35 U.S.C. §101. Applicant submits that as amended claim 1 now includes hardware components, claims 4 and 6-14 are directed to statutory subject matter due to their dependencies.

Examiner Responds:
The amendments did not correct the 35 U.S.C. 101 issues. The Examiner recommends adding structure (i.e., a processor) and the processor executing instructions causing the system to perform the following operations. Thus, the 35 U.S.C. 101 rejection has not been withdrawn.

Applicant Argues 
Applicant respectfully submits that the combination of Rybak, Anderson, Lagi, and
Subramanian fails to disclose or suggest:
creating at least one resource cluster for executing the event, wherein the at least one resource cluster comprises one or more resources acquired based on the one or more features associated with the accessible Uniform Resource Identifiers, wherein the web crawling module is operable to use one or more logic or algorithms to determine number of resources to be acquired to form the at least one resource cluster based on the one or more features associated with the accessible Uniform Resource Identifiers…etc.

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1-4, 6-17, and 19-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Claim 1 is rejected under 35 U.S.C. 101 because the claims fail to place the invention squarely within on statutory class of invention. The system claim does not claim any hardware and is considered software. In addition, Applicant’s specification, paragraph [0039] and paragraph[0040], describes the event and resources, as described in claim 1 as software or hardware. The examiner interprets claim 1 as software without any hardware because it is not clear if claim 1 is executed from the system’s hardware or software. As such, the claims are drawn to something other than a process, machine, manufacture, or composition of matter. The examiner recommends amending and adding structure to implement the software components.

For dependent claim 2, Application’s specification, paragraph[0039], states the data storage unit is logical (i.e., software). The examiner interprets claim 2 as software without any hardware because it is not clear if claim 3 is executed from the system’s hardware or software. As such, the claims are drawn to something other than a process, machine, manufacture, or composition of matter. The examiner recommends amending and adding structure to implement the software components.

For dependent claim 3, Application’s specification, paragraph[0039], states the data storage unit is logical (i.e., software). The examiner interprets claim 3 as software without any hardware because it is not clear if claim 3 is executed from the system’s hardware or software. As such, the claims are drawn to something other than a process, machine, manufacture, or composition of matter. The examiner recommends amending and adding structure to implement the software components.

For dependent claim 4, Application’s specification, paragraph[0035], states the parameters are data (i.e., software). The examiner interprets claim 4 as software without any hardware because it is not clear if claim 4 is executed from the system’s hardware or software. As such, the claims are drawn to something other than a process, machine, manufacture, or composition of matter. The examiner recommends amending and adding structure to implement the software components.

For dependent claim 5, Application’s specification, paragraph[0037], states the features of the Uniform Resource Identifiers are data (i.e., software). The examiner interprets claim 5 as software without any hardware because it is not clear if claim 5 is executed from the system’s hardware or software. As such, the claims are drawn to something other than a process, machine, manufacture, or composition of matter. The examiner recommends amending and adding structure to implement the software components.

For dependent claim 6, Application’s specification, paragraph[0045], states the fetching step is software. The examiner interprets claim 6 as software without any hardware because it is not clear if claim 6 is executed from the system’s hardware or software. As such, the claims are drawn to something other than a process, machine, manufacture, or composition of matter. The examiner recommends amending and adding structure to implement the software components.

For dependent claim 7, the examiner interprets claim 7 as software without any hardware because it is not clear if claim 7 is executed from the system’s hardware or software. As such, the claims are drawn to something other than a process, machine, manufacture, or composition of matter. The examiner recommends amending and adding structure to implement the software components.
For dependent claim 8, the examiner interprets claim 8 as software without any hardware because it is not clear if claim 8 is executed from the system’s hardware or software. As such, the claims are drawn to something other than a process, machine, manufacture, or composition of matter. The examiner recommends amending and adding structure to implement the software components.

For dependent claim 9, Application’s specification, paragraph[0040], states the resources are virtual (i.e., software). The examiner interprets claim 9 as software without any hardware because it is not clear if claim 9 is executed from the system’s hardware or software. As such, the claims are drawn to something other than a process, machine, manufacture, or composition of matter. The examiner recommends amending and adding structure to implement the software components.

For dependent claim 10, the examiner interprets claim 10 as software without any hardware because it is not clear if claim 10 is executed from the system’s hardware or software. As such, the claims are drawn to something other than a process, machine, manufacture, or composition of matter. The examiner recommends amending and adding structure to implement the software components.

For dependent claim 11, the examiner interprets claim 11 as software without any hardware because it is not clear if claim 11 is executed from the system’s hardware or software. As such, the claims are drawn to something other than a process, machine, manufacture, or composition of matter. The examiner recommends amending and adding structure to implement the software components.

For dependent claim 12, the examiner interprets claim 12 as software without any hardware because it is not clear if claim 12 is executed from the system’s hardware or software. As such, the claims are drawn to something other than a process, machine, manufacture, or composition of matter. The examiner recommends amending and adding structure to implement the software components.

For dependent claim 13, the examiner interprets claim 13 as software without any hardware because it is not clear if claim 13 is executed from the system’s hardware or software. As such, the claims are drawn to something other than a process, machine, manufacture, or composition of matter. The examiner recommends amending and adding structure to implement the software components.

For dependent claim 14, the examiner interprets claim 14 as software without any hardware because it is not clear if claim 14 is executed from the system’s hardware or software. As such, the claims are drawn to something other than a process, machine, manufacture, or composition of matter. The examiner recommends amending and adding structure to implement the software components.

The art rejection is applied to claims 1-14 which are rejected under 35 USC 101 as best understood by the examiner.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 7, 8, 9, 10, 11, 12, 15, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rybak et al. U.S. Patent Publication (2009/0288099; hereinafter: Rybak) in view of Brawer U.S. Patent (7,769,742; hereinafter: Brawer) and further in view of Cox U.S. Patent (8,661,069; hereinafter: Cox) and further in view of Lagi et al. U.S. Patent Publication (2020/0065857; hereinafter: Lagi)




Claims 1, 15, and 20
As to claims 1, 15, and 20, Rybak discloses a system that crawls a wide area computer network for retrieving contextual information, wherein the system includes a computer system, wherein the system comprises: 
a data processing arrangement comprising a communication interface for accessing the wide area computer network and a web crawling module, wherein the web crawling module is operable to (paragraph[0017], “a web page such as a portal page is accessed by a web crawler seeking to access and index all pages accessible from the web page. In accordance with one implementation, each application, such as a portal application is responsible for implementing an interface through which the application is to supply a list of all resource identifiers such as URIs accessible through the application…etc.”): 
receive an input file via a user interface provided by the data processing arrangement, wherein the input file includes a plurality of Uniform Resource Identifiers (paragraph[0017], “such as a portal application is responsible for implementing an interface through which the application is to supply a list of all resource identifiers such as URIs accessible through the application…etc.”), wherein each of the plurality of Uniform Resource Identifiers points to a corresponding web location in the wide area computer network (paragraph[0019], “applications included in the web page will optionally provide a web crawler with a list of URIs for the application's internal pages. Then, when the web crawler will access such a page by following a URI…etc.”, the reference describes URI that are associated with resources on a wide area network (e.g., paragraph[0023], “Wide Area Network…etc.”).); 
identify, from the plurality of Uniform Resource Identifiers, accessible Uniform Resource Identifiers based on one or more parameters associated with each of the plurality of Uniform Resource Identifiers (paragraph[0026], “When the page is addressed by an external application such as crawler 200 with a request 208 for its content and additional links, the portal framework will activate addressing and collection module 304, and will address each component of the page, such as component 1 (220) and ask them for the collection of URIs accessible…etc.”); 

Rybak do not appear to explicitly disclose 
obtain one or more features associated with the accessible Uniform Resource Identifiers, wherein the one or more features associated with each of the accessible Uniform Resource Identifiers comprise a type of an accessible Uniform Resource Identifier and traffic associated with the accessible Uniform Resource Identifiers; and 
execute an event for crawling the accessible Uniform Resource Identifiers to extract web content available in the corresponding web locations, wherein the event relates to a computing event triggered from one or more computing policies associated with hardware of the system,
wherein executing the event comprises: 
creating at least one resource cluster for executing the event, wherein the at least one resource cluster comprises one or more resources acquired based on the obtained one or more features associated with the accessible Uniform Resource Identifiers, wherein the web crawling module is operable to use one or more logic or algorithms to determine a number of resources to be acquired to form the at least one resource cluster based on the obtained one or more features associated with the accessible Uniform resource Identifiers, wherein one or more resources comprise the hardware of the system; 
acquiring at least one electronic record file to be executed by the at least one resource cluster, wherein acquiring the at least one electronic record file is based on the one or more features associated with the accessible Uniform Resource Identifiers; and 
crawling the accessible Uniform Resource Identifiers using the created at least one resource cluster; and 
process the extracted web content to identify contextual data, wherein the contextual data is organized into one or more data structure; and 
a database arrangement communicably coupled to the data processing arrangement via the communication interface, wherein the database arrangement is operable to aggregate the contextual data into one or more database arranged therein.

However, Brawer discloses obtain one or more features associated with the accessible Uniform Resource Identifiers (column 8, lines 17-36, “The document popularity information serves as an additional hint of which documents are to be given a higher priority during crawling (e.g., scheduled to be crawled first, or more likely to be crawled than lower priority documents), based on which documents are in high demand (i.e., are accessed more often)…etc.”; the reference describes obtaining URL popularity information (i.e., features associated with the accessible Uniform Resource Identifiers, as claimed).), wherein the one or more features associated with each of the accessible Uniform Resource Identifiers comprise a type of an accessible Uniform Resource Identifier and traffic associated with the accessible Uniform Resource Identifiers (column 8, lines 17-36, “The list optionally may also include document popularity information derived from the access logs. The document popularity information may be determined based on the numbers of accesses each non-error URL has…etc.”, the reference describes the popularity information is based on the URL number of accesses (i.e., traffic).); and 
execute an event for crawling the accessible Uniform Resource Identifiers to extract web content available in the corresponding web locations (column 8, lines 32-37, “The document popularity information serves as an additional hint of which documents are to be given a higher priority during crawling (e.g., scheduled to be crawled first, or more likely to be crawled than lower priority documents), based on which documents are in high demand (i.e., are accessed more often)…etc.”, the reference describes scheduling a crawl based on the collected URL information.), wherein the event relates to a computing event triggered from one or more computing policies associated with hardware of the system (column 8, lines 32-38, “The document popularity information serves as an additional hint of which documents are to be given a higher priority during crawling (e.g., scheduled to be crawled first, or more likely to be crawled than lower priority documents), based on which documents are in high demand (i.e., are accessed more often)…etc.”, the reference describes the system scheduling a priority list (i.e., triggered from one or more computing policies associated with hardware of the system, as claimed) for crawlers.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Rybak with the teachings of Brawer to provide a crawler with a priority schedule which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Rybak with the teachings of Brawer to crawl a website during high traffic periods without depleting network resources from the website, rendering the website less accessible to others (Brawer: column 1, lines 55-61). 

The combination of Rybak and Brawer do not appear to explicitly disclose wherein executing the event comprises: 
creating at least one resource cluster for executing the event, wherein the at least one resource cluster comprises one or more resources acquired based on the obtained one or more features associated with the accessible Uniform Resource Identifiers, wherein the web crawling module is operable to use one or more logic or algorithms to determine a number of resources to be acquired to form the at least one resource cluster based on the obtained one or more features associated with the accessible Uniform resource Identifiers, wherein one or more resources comprise the hardware of the system; 
acquiring at least one electronic record file to be executed by the at least one resource cluster, wherein acquiring the at least one electronic record file is based on the one or more features associated with the accessible Uniform Resource Identifiers; and 
crawling the accessible Uniform Resource Identifiers using the created at least one resource cluster; and 
process the extracted web content to identify contextual data, wherein the contextual data is organized into one or more data structure; and 
a database arrangement communicably coupled to the data processing arrangement via the communication interface, wherein the database arrangement is operable to aggregate the contextual data into one or more database arranged therein.

However, Cox discloses wherein executing the event comprises: 
creating at least one resource cluster for executing the event, wherein the at least one resource cluster comprises one or more resources acquired based on the obtained one or more features associated with the accessible Uniform Resource Identifiers (column 6, lines 34-51, “A spider 510 may access a document from a corpus of documents and provide the document to a content manager 520. In some instances, spider 510 may refer to, for example, a robots.txt file. Spiders 510 may operate from a list of addresses provided by content manager 520…etc.”), wherein the web crawling module is operable to use one or more logic or algorithms to determine a number of resources to be acquired to form the at least one resource cluster based on the obtained one or more features associated with the accessible Uniform Resource Identifiers (column 6, lines 34-61, “Content manger 520 may provide addresses from the list to spiders 510 as instructions for spiders 510 to crawl the corresponding documents…etc.”), wherein one or more resources comprise the hardware of the system(column 6, lines 34-61, “Content manger 520 may provide addresses from the list to spiders 510 as instructions for spiders 510 to crawl the corresponding documents…etc.”); 
acquiring at least one electronic record file to be executed by the created at least one resource cluster (column 6, lines 52-61, “Content manger 520 may provide addresses from the list to spiders 510 as instructions for spiders 510 to crawl the corresponding documents. Content manager 520 may also store the information associated with the documents…etc.”), wherein acquiring the at least one electronic record file is based on the obtained one or more features associated with the accessible Uniform Resource Identifiers (column 6, lines 42-.51, “In some instances, spider 510 may refer to, for example, a robots.txt file…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Rybak with the teachings of Brawer and Cox to provide multiple spiders to crawl websites which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Rybak with the teachings of Brawer and Cox to cluster document into a plurality of clusters (Cox: column 1, lines 58-62). 

The combination of Rybak, Brawer, and Cox do not appear to explicitly disclose crawling the accessible Uniform Resource Identifiers using the created at least one resource cluster; and 
process the extracted web content to identify contextual data, wherein the contextual data is organized into one or more data structure; and 
a database arrangement communicably coupled to the data processing arrangement via the communication interface, wherein the database arrangement is operable to aggregate the contextual data into one or more database arranged therein.

However, Lagi disclose crawling the accessible Uniform Resource Identifiers using the created at least one resource cluster (paragraph[0123], “In operation, the crawling system 202 may seed one or more crawlers 220 with a set of resource identifiers (e.g., uniform resource identifiers (URIs), uniform resource locators (URLs), application resource identifiers, and the like)…etc.”); and 
process the extracted web content to identify contextual data, wherein the contextual data is organized into one or more data structure (paragraph[0074], “crawled online content that was analyzed, or along with extracted information resulting from such crawling of online content and prior stored search criteria and results, which is now context-based, to validate a topic against various criteria…etc.”); and 
a database arrangement communicably coupled to the data processing arrangement via the communication interface, wherein the database arrangement is operable to aggregate the contextual data into one or more database arranged therein (paragraph[0069], “Data derived from the analysis and storage of the above pages, content and extracted analytics may be organized in an electronic data store…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Rybak with the teachings of Brawer, Cox, and Lagi to provide multiple crawlers to obtain topic data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Rybak with the teachings of Brawer, Cox, and Lagi to allow businesses and other entities to reach large numbers of people with communications that are more likely to be of interest, in particular to recipients who are likely to have high interest in the offerings of the business and other entities (Lagi: paragraph[0003]). 

Claim 2 
As to claim 2, the combination of Rybak, Brawer, Cox, and Lagi discloses all the elements in claim 1, as noted above, and Rybak further disclose wherein the data processing arrangement further includes a data storage unit, wherein the data storage unit is operable to store the one or more parameter associated with crawled Uniform Resource Identifiers (paragraph[0017], “When a web crawler accesses the web page comprising the applications, each application being a part of the page is accessed through the interface and supplies the list of relevant URIs. The URIs from the list are returned to the crawler similarly to ordinary hyperlinks the crawler encountered while visiting the original web page, and are added to the list of pages to be visited by the web crawler…etc.”), wherein the data storage unit comprises a physical entity which stores data that describes the parameters associated with crawled Uniform Resource Identifiers (paragraph[0020]-paragraph[0021], “Indexable resources 222 for component 1 (220) comprise, as a non-limiting example, URI 225 containing a text document…etc.”).

Claims 3 and 16 
As to claims 3 and 16, the combination of Rybak, Brawer, Cox, and Lagi discloses all the elements in claim 1, as noted above, and Rybak further disclose wherein identifying the accessible Uniform Resource Identifiers includes fetching the one or more parameters associated with the crawled Uniform Resource Identifiers from a data storage unit (paragraph[0017], “For example, in a portal page comprising an application for requesting details about a department member, the application implements an interface through which it supplies an updated list of all the relevant URIs...etc.”), wherein the data storage unit comprises a physical entity which stores data that describes the parameters associated with crawled Uniform Resource Identifiers(paragraph[0020]-paragraph[0021], “Indexable resources 222 for component 1 (220) comprise, as a non-limiting example, URI 225 containing a text document…etc.”). 

Claims 4 and 17
As to claims 4 and 17, the combination of Rybak, Brawer, Cox, and Lagi discloses all the elements in claim 1, as noted above, and Rybak further disclose wherein the one or more parameters associated with each of the plurality of Uniform Resource Identifiers and the crawled Uniform Resource Identifiers comprises at least one of: name, status, time-stamp, project associated with each Uniform Resource Identifiers (paragraph[0017], “The application is aware of its information sources, such as a database table comprising all department members, and can thus generate a list of the relevant web pages URIs…etc.”).

Claim 6
As to claim 6, the combination of Rybak, Brawer, Cox, and Lagi discloses all the elements in claim 1, as noted above, and Lagi further disclose wherein acquiring at least one electronic record file 10further comprises fetching the at least one electronic record from an electronic record file repository (Figure 11, paragraph[0121], “set of crawlers 220 obtain (e.g., crawling and/or downloading) information relating to entities and events from various information sources 230…etc.”), wherein the electronic record file repository is communicably coupled to the data processing arrangement (Figure 11, paragraph[0121], “, whereby the crawling system 202 and the information extraction system 204 may operate to obtain information from one or more information sources 230…etc.”).

Claim 7
As to claim 7, the combination of Rybak, Brawer, Cox, and Lagi discloses all the elements in claim 1, as noted above, and Rybak further disclose wherein the at least one electronic record file comprises one or more sets of instructions (paragraph[0017], “When a web crawler accesses the web page comprising the applications, each application being a part of the page is accessed through the interface and supplies the list of relevant URIs…etc.”).

Claims 8 and 19
As to claims 8 and 19, the combination of Rybak, Brawer, Cox, and Lagi discloses all the elements in claim 1, as noted above, and Rybak further disclose wherein the one or more sets of instructions is operable to perform at least one of: 
an activity of extracting web content from the web location in the wide area computer network (paragraph[0027], “At this stage all relevant URIs, including the dynamic ones are made available to crawler 200. However, the contents of these pages are also dynamic and thus can not be searched and indexed by crawler 200. Therefore a parsing module 308 is implemented as part of portal 204 or the infrastructure that wraps the accessed application…etc.”); 
an activity of processing the extracted web content to identify contextual data (paragraph[0028], “Parsing module 308 is responsible for providing the content meaningful to the crawler out of the content of a dynamic web page…etc.”).

Claim 9
As to claim 9, the combination of Rybak, Brawer, Cox, and Lagi discloses all the elements in claim 1, as noted above, and Anderson further disclose wherein the one or more resources are computing units that are operable to execute the one or more sets of instructions included in the at least one electronic record file(column 16, lines 61-67, the compute node resources 104 will include all of the information necessary for the compute node resources 104...where the computing task is a web-crawling job…etc.”).

Claim 10
As to claim 10, the combination of Rybak, Brawer, Cox, and Lagi discloses all the elements in claim 1, as noted above, and Lagi further disclose wherein processing the extracted web content to identify the contextual data comprises generating an additional data associated with the each of the one or more accessible Uniform Resource Identifiers (paragraph[0123], “In particular, a crawler 220 may parse the obtained documents for links contained in the documents that include additional resource identifiers. A crawler 220 may then obtain additional documents corresponding to the newly seeded resource identifiers that were identified from the parsed documents…etc.”).

Claim 11
As to claim 11, the combination of Rybak, Brawer, Cox, and Lagi discloses all the elements in claim 1, as noted above, and Rybak further disclose wherein the additional data associated with the each of the one or more accessible Uniform Resource Identifiers comprises at least one of: name, status, time-stamp, project associated with a Uniform Resource Identifier (paragraph[0017], “The application is aware of its information sources, such as a database table comprising all department members, and can thus generate a list of the relevant web pages URIs…etc.”).

Claim 12
As to claim 12, the combination of Rybak, Brawer, Cox, and Lagi discloses all the elements in claim 1, as noted above, and Lagi further disclose wherein the execution of the event further comprises storing the additional data in the data storage unit (paragraph[0123]-paragraph[0124], “the information extraction system 204 may receive documents obtained from the crawlers 220 via the crawling system 202. The information extraction system 204 may extract text and any other relevant data that represents information about a company, an individual, an event, or the like…etc.”).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rybak et al. U.S. Patent Publication (2009/0288099; hereinafter: Rybak) in view of Brawer U.S. Patent (7,769,742; hereinafter: Brawer) and further in view of Cox U.S. Patent (8,661,069; hereinafter: Cox) and further in view of Lagi et al. U.S. Patent Publication (2020/0065857; hereinafter: Lagi) and further in view of Walker et al. U.S. Patent Publication (2008/0270571; hereinafter: Walker) 

Claim 13
As to claim 13, the combination of Rybak, Brawer, Cox, and Lagi discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the execution of the event further comprises terminating the event for crawling, wherein terminating the event is based on a status of the event.

However, Walker discloses wherein the execution of the event further comprises terminating the event for crawling, wherein terminating the event is based on a status of the event (paragraph[0023], “Authentication based on the URI containing an address portion and an authentication portion thus thwarts those "guessing" web page addresses based on knowledge of the domain name alone, and further thwarts automatic web crawling programs from accessing the web pages…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Rybak with the teachings of Brawer, Cox, Lagi, and Walker to thwart the crawler when access is denied which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Rybak with the teachings of Brawer, Cox, Lagi, and Walker to verify permission for a remote computer to access a web page (Walker: Abstract). 

Claim 14
As to claim 14, the combination of Rybak, Brawer, Cox, Lagi, and Walker discloses all the elements in claim 13, as noted above, and Lagi further disclose wherein the aggregating the contextual data in one or more databases is based on the data structure associated with the contextual data (paragraph[0125], “the entity extraction system 224 and the event extraction system 226) may discover and make use of patterns in language to extract and/or derive information relating to entities, events, and relationships…etc.”).











Final Rejection

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
September 9, 2021